Citation Nr: 0702467	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-05 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disability, 
variously diagnosed, including residuals of a compression 
fracture of L-1 and degenerative disc disease of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The veteran served on active duty from January 1970 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In November 2004, the Board denied 
the issue presented.  In August 2006, the United States Court 
of Appeals for Veterans Claims (Court) granted a joint motion 
which vacated and remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Court's August 2006 Order, the Board finds 
that a remand is required to obtain an addendum to the April 
2002 VA examination report that specifically takes into 
account the veteran's documented in-service history of a 
motor vehicle accident with subsequent treatment for low back 
symptoms.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).  

Specifically, in providing the requested opinion the examiner 
should take into account the fact that the veteran was 
hospitalized from February 26 to March 2, 1970 following a 
motor vehicle accident; an April 1970 Sick Slip and an April 
1970 chronological record of medical care thereafter 
documenting his complaints of back pain; a June 1970 
evaluation at the Neurology Clinic, which once again 
documented the veteran's complaints of occasional low back 
pain; and the February 1971 separation examination noting a 
history of back trouble.  

In providing the above opinion, the physician should also 
take into account the post-service medical and X-ray evidence 
of record, to include a November 1992 lumbosacral spine X-ray 
examination report and a December 1992 magnetic resonance 
imaging evaluation (MRI) from Central California Radiology.

On remand, the AMC/RO must ensure compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), to include the 
Court of Appeals for Veterans Claims' (Court) holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Therefore, the appeal is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO must ensure compliance 
with the duty to notify provisions found 
in 38 U.S.C.A. §§ 5100, 5103, 5103A and 
38 C.F.R. § 3.159, to include the Court's 
holding in Dingess, supra.  

2.  The AMC/RO should make arrangements 
to have the April 2002 orthopedic 
examiner answer the question below, or if 
that examiner is not available, have 
another orthopedist provide the answer, 
or if deemed necessary, arrange with an 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination so that an answer to the 
below question may be obtained.  The 
claims folder is to be provided to the 
physician for review in conjunction with 
preparing the addendum or conducting the 
examination.  

Thereafter, based on a review of the 
claim folders and, if deemed necessary, 
the results of the examination and any 
tests deemed necessary, the physician is 
to provide an answer to the following 
question regarding the veteran's low back 
disorder: 

Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that any current low 
back disorder is causally related to 
any incident of service, taking into 
account the fact that the veteran 
was involved in a motor vehicle 
accident in February 1970 and, 
following his hospitalization from 
February to March 1970, complained 
of back pain in April and June 1970 
as well as the fact that his 
February 1971 separation examination 
was positive for a history of back 
trouble.

In providing the above opinion, the 
physician should also take into 
account the relevant post-service 
medical and X-ray evidence in the 
claims file, to include a November 
1992 lumbosacral spine X-ray 
examination report and a December 
1992 magnetic resonance imaging 
evaluation (MRI) from Central 
California Radiology.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the most recent 
supplemental statement of the case 
(SSOC), the RO/AMC must readjudicate the 
veteran's claim.  If the claim remains 
denied, the RO/AMC should issue an 
appropriate SSOC and provide the veteran 
an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

